

116 HR 2391 IH: Improving Rural Access to Power Act of 2019
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2391IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. David Scott of Georgia (for himself and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to provide investment authority to support rural
			 infrastructure development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Rural Access to Power Act of 2019. 2.Cooperative associations that support rural infrastructure developmentSection 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) is amended by adding at the end the following:
			
 (m)Cooperative associations that support rural infrastructure developmentEach Federal Home Loan Bank is authorized to purchase investment-grade securities from nonmember lenders that are organized as cooperatives and that have received financing from the Federal Financing Bank and that have demonstrated experience in making loans to cooperatives that are eligible to receive loans or commitments for loans from the Rural Utilities Service (or any successor agency). Such securities shall be secured investments collateralized by loans of the cooperative lender. The purchase of such securities shall be at the sole discretion of each Federal Home Loan Bank, consistent with such regulations, restrictions, and limitations as may be prescribed by the Agency..
		